       Case 2:19-cv-02071-KJD-DJA Document 21 Filed 06/05/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA
DANA NGUYEN                                    )
                                               )
                      Plaintiffs,              )     CASE NO.: 2:19-cv-02071-KJD-DJA
                                               )
       v.                                      )
                                               )
                                               )
MACY'S WEST STORES, INC., a foreign            )
corporation; SCHINDLER ELEVATOR                )
CORPORATION, a foreign corporation;            )
ROE ESCALATOR MANUFACTURER;                    )
ROE ESCALATOR DISTRIBUTOR; DOES                )
1-20 and ROE BUSINESS ENTITIES 1-20,           )
inclusive,                                     )
                                               )
                      Defendants.              )

                                    ORDER OF DISMISSAL

       The parties, having stipulated to dismissal of this action, with prejudice, costs paid, and

the Court having been duly advised, now grants such Stipulation.

       WHEREFORE, it is hereby ordered, adjudged and decreed that this matter is hereby

dismissed, with prejudice, costs paid.

       SO ORDERED this 5th day of June, 2020.



                                                   UNITED STATES DISTRICT JUDGE
        Case 2:19-cv-02071-KJD-DJA Document 21 Filed 06/05/20 Page 2 of 2



Distribution to:

Kevin C. Schiferl                        James D. Urrutia, Esq.
Blake N. Shelby                          MAINOR WIRTH, LLP
FROST BROWN TODD LLC                     6018 S. Ft. Apache Rd., Ste. 150
201 North Illinois Street, Suite 1900    Las Vegas, Nevada 89148
Indianapolis, IN 46204

Alan W. Westbrook
PERRY & WESTBROOK
1701 West Charleston Blvd., Suite 200
Las Vegas, Nevada 89102


0000HSO.0726895 4844-2777-5167v1
